Citation Nr: 0942681	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  04-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder and post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to February 
1982, and from November 1982 to March 1988.

This appeal initially come before the Board of Veterans' 
Appeals (Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois, which reopened the Veteran's claim for 
service connection for bipolar disorder and denied the claim 
on the merits.  

In November 2006, the Board, determining that new and 
material evidence had been received to reopen the previously 
denied claim, remanded the matter so that additional 
development of the evidence could be conducted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Veteran claimed entitlement to service connection for 
depression in May 1988.  The RO denied this claim in March 
1989, characterizing the claim as entitlement to service 
connection for adjustment disorder with mixed emotional 
features.  The Board here observes that adjustment disorder 
with depression was diagnosed during the Veteran's active 
military service.  The Veteran sought to reopen his claim for 
"depression" in July 2001.  See VA Form 21-4138.  Several 
VA outpatient medical records, dated in 1999, include 
diagnoses of bipolar disorder and major depression.  The 
report of a January 2002 VA mental disorders examination 
included a diagnosis of bipolar disorder, depressed.  In 
February 2002, the RO, while reopening the claim, confirmed 
and continued the previous denial of service connection for 
"bipolar disorder, depressed (previously rated as adjustment 
disorder, with mixed emotional features)."  The Veteran 
perfected an appeal, and the Board, in November 2006, found 
that new and material evidence had been received to reopen 
the claim for entitlement to service connection for bipolar 
disorder.  The Board remanded the claim to enable additional 
development of the evidence to be conducted.  

Following the Board's November 2006 remand the Veteran, by 
means of additional argument submitted to VA in November 
2007, essentially claimed that his psychiatric problems for 
which he sought service connection were related to his being 
sexually assaulted in service.  As part of this same 
correspondence, consisting of many handwritten pages, he both 
claimed to not have reported this to his superiors, and also 
to have reported it (to the 13th area medical department).  
He also claims that his wife was sexually assaulted by a 
named staff sergeant, and that he first learned of this later 
(he did not say when) from a named master sergeant.  

Review of the VA psychiatric examination ordered as part of 
the Board's November 2006 remand, conducted in June 2009, 
shows that the Veteran provided his history of in-service 
sexual assault to the examiner.  This appears to be the first 
time, based on review of the medical records on file dated 
before this time, that he had so provided such a history to a 
medical examiner.  The examiner reported that he had reviewed 
the Veteran's claims folder.  The examiner noted that the 
Veteran had been previously diagnosed with bipolar disorder 
but was now seeking compensation for PTSD.  The examiner also 
observed that the Veteran had been treated during his 
military service for adjustment disorder with depressed mood.  

The examiner was requested to "identify all psychiatric 
disorders and provide an opinion as to whether it is at least 
as likely as not that the diagnosed disorder(s) is causally 
related to [the Veteran's] military service."  Following his 
examination of the Veteran the examiner provided a diagnosis 
of PTSD.  He opined that it was more likely than not that the 
Veteran had PTSD which was misdiagnosed as bipolar disorder 
due to effects of methamphetamine & cocaine.  He added that 
the Veteran's in-service sexual assaults were the cause of 
his PTSD, diagnosed as adjustment disorder in service.  


In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United 
States Court of Appeals for Veterans Claims (Court) 
considered a case in which the Board had denied a claim for 
service connection for PTSD where the Veteran specifically 
requested service connection for PTSD, but the medical record 
also included diagnoses of an anxiety disorder and a schizoid 
disorder.  The Board narrowly construed the claim and denied 
upon the absence of a current diagnosis.  The Court, in 
vacating the Board's decision, pointed out that a claimant 
cannot be held to a "hypothesized diagnosis - one he is 
incompetent to render" when determining what his actual 
claim may be.  The Court further noted that the Board should 
have considered alternative current conditions within the 
scope of the filed claim.  Id.  

The Board has reviewed the case at hand and, while noting 
that the fact pattern here is dissimilar to that in Clemons, 
finds that Clemons is nevertheless somewhat applicable here.  
Notably, while this claim has been adjudicated by the RO and 
certified to the Board as a claim for service connection for 
bipolar disorder, the Veteran has also been diagnosed with, 
as indicated in the above-discussed medical records, 
adjustment disorder (with mixed emotional features), major 
depression, and PTSD.  

As indicated under Clemons, these other diagnoses are to be 
considered as part of the underlying claim.  To date, 
however, the RO has not adjudicated this claim so broadly as 
to incorporate psychiatric diagnoses other than bipolar 
disorder.  The RO has also not provided adequate notification 
addressing what is needed for a claim incorporating such 
diagnoses.  This is significant because the statutory and 
regulatory provisions addressing PTSD claims, as contained in 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are different 
from the provisions addressing other service connection 
claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

And, of significant note, are the special provisions of VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 
regarding personal assault.  Notice of these have not been 
afforded the Veteran.  M21-1 notes that:  "Personal assault 
is an event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, and stalking."  M21-1, Part 
III, 5.14c.  M21-1 identifies alternative sources for 
developing evidence of personal assault, including private 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part III, 
5.14c(4)(a).

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include:  visits to a medical or counseling clinic 
or dispensary without a specific diagnosis or specific 
ailment; sudden requests that the veteran's military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  See also 38 C.F.R. § 3.304(f)(3) (2009); 
Patton v. West, 12 Vet. App. 272 (1999) (holding that certain 
special M21 manual evidentiary procedures apply in PTSD 
personal assault cases).  Corrective notification action, as 
well as further adjudication, is thus needed.  38 C.F.R. 
§§ 3.159(b), 19.9.

While the Board again notes that in the course of the recent 
VA mental disorders examination conducted in June 2009, at 
which time the examiner seemed to relate the  Veteran's 
diagnosed PTSD to his having been sexual assaulted while in 
the military, another examination here is needed, to follow 
the Veteran having been provided the opportunity to 
substantiate his claim of in-service sexual assault.  


Here, the Board observes that while the VA examiner in June 
2009 did not provide a diagnosis of bipolar disorder, bipolar 
disorder had been diagnosed during the course of this appeal.  
In McClain v. Nicholson, 21 Vet App 319 (2007), the Court 
held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim, even though the disability 
resolves prior to the Secretary's adjudication of the claim.  
Under such circumstances, provided the resolved disability is 
related to service, a claimant would be entitled to 
consideration of staged ratings.  

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal, now characterized as 
service connection for a psychiatric 
disorder, to include bipolar disorder and 
PTSD.  This letter must inform the 
Veteran about the information and 
evidence that is necessary to 
substantiate the claim, in terms of 
38 C.F.R. §§ 3.303, 3.307, and 3.309, and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.  

The Veteran should be afforded the 
opportunity to identify potential 
alternative sources of information to 
verify the claimed sexual assault as set 
forth in M21-1, part III, 5.14(c).  He 
should be informed that these alternative 
sources could include, but are not 
limited to, private medical records; 
civilian police reports; reports from 
crisis intervention centers; testimonials 
from family members, roommates, fellow 
service members, or clergy; and copies of 
any personal diaries or journals.


2.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the Veteran was exposed to a stressor(s) 
in service, and if so, what was the 
nature of the specific stressor(s).  In 
rendering this determination, the 
attention of the RO is directed to the 
law cited in the discussion above.  If 
official service records or alternative 
records discussed in M21-1, Part III, 
Sec. 5.14c corroborate the Veteran's 
allegations of stressors occurring, the 
RO should specify that information.

The RO should also indicate whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors and if so should 
decide whether this evidence needs the 
interpretation by a clinician.  See M21-
1, Part III, 5.14c (9).  In this regard, 
the RO should comment on the January 1988 
Physical Evaluation Board report, which 
found that the Veteran was unfit for 
military service, in part to his having 
been diagnosed with adjustment disorder 
with history of depression.  

If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor(s) in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.


3.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  If feasible, this 
examination should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
Veteran.  The examiner should review the 
entire claims folder, to include all of 
the service treatment records, and all 
post service VA medical records, to 
include the examination reports dated in 
December 1988, January 2002, and June 
2009.  A copy of this remand must be 
provided to the examiner prior to the 
examination.

The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  Any diagnosis 
must be based on examination findings, 
all available medical records, complete 
review of comprehensive testing for PTSD, 
and any special testing deemed 
appropriate.  A multi-axial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.

If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that the current symptomatology is linked 
to one or more of the in-service 
stressors found to be established by the 
record and found sufficient to produce 
PTSD.  

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder(s) as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of 
bipolar disorder, major depression, and 
PTSD.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that any psychiatric 
disorders diagnosed in the course of the 
examination, other than PTSD, is/are 
etiologically related to the Veteran's 
period of active service.

Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.


4.  The Veteran is hereby notified that 
it is his responsibility to report for a 
scheduled VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other indicated development, have 
been conducted and completed in full.  If 
the response is deficient in any manner, 
the RO must implement corrective 
procedures.

6.  Thereafter, the RO should complete 
any additional development that is 
indicated and readjudicate the issue of 
entitlement to service connection for a 
psychiatric disability, to include 
bipolar disorder and PTSD.  If the 
benefit requested on appeal is not 
granted, the RO should issue a 
supplemental statement of the case, which 
must contain notice of all relevant 
action taken on the claim.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


